NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 19, recite a machine-readable medium, a method, and an electronic pump that include substantive limitations that are not taught or fairly suggest by the prior art of record. Namely, each of the independent claims recites the use of first and second sensors acquiring first through fourth measurements and computing and recomputing a reference key and selecting a threshold based on the reference key. The prior art does not teach or fairly suggest these limitations in the manner recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK HAMO/Primary Examiner, Art Unit 3746